Allowable Subject Matter
Claims 1-3, 5-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the device satisfying the conditional equations as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






4/24/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872